Case 1:18-cv-03455-NG-ST Document 24 Filed 04/12/19 Page 1 of 1 PagelD #: 71

NOAH A. KINIGSTEIN
ATTORNEY AT LAW
315 BROADWAY, SUITE 200
NEW YORK, NEW YORK 10007

le ee]

TEL: (212) 285-9200
FAX: (212) 385-2608
E-MAIL: Nakasequal@aol.com

April 12, 2019

Magistrate Judge Steven L. Tiscione
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
By ECF
Re Arkorful w. New York City Department of Education
18-cv-S455(NG)SLT)

Honorable Magistrate Judge Tiscione:

As per the Court's order of February 14, 2019, in regards to Mr. Axkorful’s contact

information, the following is his information so he can be designated as prose on the
docket:

David Arkorful
705 Allen Road
Hackettstown, NJ 07840

Tal: (908) 316-1671
E-mail AKRDAVIDE@gmail.com

Respectfully ;

batt. Megibe——
Noah A. Kinigstein

Ce David Arkorful by e~mail
